It is an honour to address the General Assembly at its seventy-second session. I bring warm greetings and good wishes from our President, His Excellency Mr. Mohamed Abdullahi Mohamed Farmajo, and the entire Government and the people of the Federal Republic of Somalia.
Allow me first to congratulate the President of the General Assembly on his assumption of his post and his capable work in steering this organ towards a successful session. Yesterday we observed the International Day of Peace, a day that calls for togetherness and solidarity with those who have been forced to flee their homes and those who leave home to seek a better life. The theme of this year’s General Assembly session speaks of peace and a decent life on a sustainable planet. The similarity in focus goes beyond coincidence to acknowledge that the pursuit of peace, a decent life, respect, safety and dignity is a global need. Yet it is elusive for hundreds of millions of people in the world today. From Syria to the Central African Republic, from the Rohingya people of Myanmar to the people of Libya, the number of protracted and new conflicts remains unacceptably high.
The Somali people have for many years been the victims of war, famine and poverty, which has seen some of them displaced internally, while others made the perilous journey abroad. We are therefore all too familiar with the need for others to open their doors to distraught and disillusioned people who, just like us, are seeking a safe and dignified life. I would like to take this opportunity to thank all those who, even in challenging times, continue to uphold that spirit of oneness, sharing and caring.
Somalia is rising, and we are determined to stay the course. Our aim is to contribute positively to the progress of our region, our continent and the world. Despite the enormous challenges, we are, among other things, improving security, re-establishing law and order and conducting the necessary political and socioeconomic reforms. The progress we have achieved so far is the result of our people’s embrace of a new dawn and our steadfast partners’ willingness to continue supporting us on our journey towards peace and prosperity.
We will continue to formulate measures to strengthen Somalia’s progress, including in revenue generation. However, we are dealing with some serious challenges beyond the control of the Somali Government. Debt relief would have the effect of unlocking concessional financing, attracting foreign investment and providing an opportunity that is critical to sustaining our reform efforts, and consequently reinvigorating our economy. We are already working with international financial institutions towards that objective and, through this forum, seek the support of the international community.
Terrorism remains one of our pressing challenges. Its repercussions are felt around the globe. Our unity in addressing this scourge, both collectively and sustainably, is therefore critical. No effort should be spared to neutralize the growth and influence of international terrorist organizations such as the Islamic State in Iraq and the Sham and Al-Qaida, which, as we know, are key influencers of localized terrorism. Efforts to step up military interventions against such groups should be redoubled. We in Somalia have made significant strides that have weakened the capability of Al-Shabaab.
In that regard, I would like to thank those participating in the African Union Mission in Somalia (AMISOM) for their sacrifice, unfailing support, dedication and solidarity in the fight against Al-Shabaab. In order to ensure that such gains are sustainable, we are focused on strengthening the military capacity of our national security forces. However, the arms embargo imposed on Somalia severely limits our ability to achieve that objective. The Federal Government of Somalia will continue to work with the Security Council and relevant actors on our road map to get it lifted.
Poverty and a lack of education and livelihood opportunities continue to contribute to the growth of violent extremism. Across the world, disillusioned young people are at a heightened risk of exploitation by criminal networks, including terrorists. The need to invest in education, skill-building and livelihood opportunities for our youth is urgent. Addressing those key strategic elements in order to counter terrorism is an enormous task that requires a holistic approach and resources to match. We continue to call on friends of Somalia to help us in such an important undertaking.
We cannot talk about a sustainable planet without demonstrating a commitment to making the world livable for ourselves and future generations. Somalia is one of the countries that have been ravaged by a vicious cycle of man-made and natural disasters directly created by environmental degradation. Scarce rains lead to crop failure and the death of livestock, which subsequently lead to drought and famine. Currently, the humanitarian situation of millions of Somalis remains fragile, as the bite of the current drought, which still threatens to develop into famine, continues. Our national development plan outlines a clear and realistic road map towards breaking that vicious cycle. However, Somalia and many other countries that are on the receiving end of climate change have been unable to come up with the resources required to tackle this ever-growing problem. In that regard, we urge all Member States to continue improving the Paris Agreement on Climate Change, which has the potential to mitigate the issue’s effects. Similarly, developing countries like Somalia need investment in long-term initiatives, including infrastructure development, water conservation, innovative food and livestock production and the creation of livelihood opportunities.
We must get better at streamlining global development and aid structures, especially for fragile States. We must revisit the prevailing paradigms and take bold and innovative steps to improve that architecture. The New Deal for Engagement in Fragile States, adopted in South Korea in 2011, was certainly a great step in that direction. Somalia fully embraced the New Deal. Yet even with all of its strengths, the New Deal needs improvement. That said, the principles of mutual accountability that are embedded in the framework are exactly what fragile countries like Somalia need. It often happens that pledges are made, only to be later neglected. That should not be the case, because fragile countries rely on such support to rebuild their States. Conversely, development partners are often frustrated with fragile countries’ weak transparency and accountability institutions. That is a legitimate concern. As fragile nations, we must do better by tackling corruption and plugging leaks. Somalia recently took bold steps to address corruption. Our anti-corruption bill, which is critical for putting in place measures for good governance and accountability, has been approved by my Cabinet and introduced for enactment by Parliament. The leadership of my country has also reiterated its zero-tolerance policy on corruption.
Also related to funding, we must find predictable financing for non-United Nations peacekeeping missions. That is particularly true for AMISOM. AMISOM has registered tremendous success for more than a decade, and yet each year it continues to operate with uncertainty about its funding. We believe that investment in peacekeeping is a worthy investment in peacebuilding and State-building. We have seen the dividends of such investment in Somalia. I look forward to engaging with our partners on that matter in the coming weeks and months.
A fundamental element of peacebuilding and State-building is how any country treats its marginalized and voiceless citizens. Women are crucial in decision-making and represent an investment in society. In spite of our many challenges, Somalia has made significant steps in that regard. During the 2016 election, the number of women in Parliament increased from 14 to 24 per cent of the total. Although we missed our target of 30 per cent, we have improved markedly from a few years ago.
Six months ago, when I was forming my Council of Ministers, I appointed six women to my Cabinet. They hold some of the most important portfolios in our nation, including in trade and industry, health, youth and sports, women and human rights and humanitarian affairs. Women have played an instrumental role in Somalia during our worst times. In addition to being mothers, wives and sisters, they dominate the informal economy. Many living as refugees and migrants remain the lifeline of their families through remittances sent to Somalia.
Similarly, young people are vital to peacebuilding and State-building. The number of youths in our Parliament has increased exponentially. I have also appointed a number of very young people to key Cabinet positions. Tragically, one of them, Mr. Abbas Siraji, was killed in May. He was a beacon of hope for Somalia’s young people. Having grown up in Kenya, in the world’s largest refugee camp, he worked hard, studied and worked for various United Nations agencies. I appointed him Minister of Public Works and Reconstruction when he was 31. Although he is no longer with us, his appointment brought out the potential of thousands of young people across the country. He showed them that life in the refugee camps, harsh as it was, did not mean the end of hope.
Human rights is one of the core principles of the United Nations. We are working hard to ensure respect for the human rights of all people. Our establishment of institutions such as our National Human Rights Commission, which is mandated to protect and promote human rights, will be a significant step in that direction. Vital legislation on human rights, such as the soon-to-be-approved sexual offences bill, will provide the tools to fight impunity for perpetrators of sexual crimes. However fond we are of our traditions, that should never be a reason to condone impunity. My Government is determined to find ways to harmonize our traditional dispute-resolution approach and the conventional justice system in a manner that respects the human rights of its people.
The United Nations continues to be the world’s most important shared platform for nations to develop and strengthen bilateral and multilateral relations. It is a core United Nations principle for States to respect one another’s political independence, sovereignty and territorial integrity. It is a principle that should be promoted and upheld at all times, especially when engaging with fragile States, such as Somalia.
In conclusion, I would like to take this opportunity to add my voice to those supporting reform of the United Nations. The Organization has worked for peace and stability for decades, and I strongly believe that the Secretary-General’s reform agenda will most certainly lead to a far more responsive and dynamic institution. As a country that has greatly benefited from the United Nations system, we have also seen that it can improve its overall efficiency.
With that, I would like to conclude by once again reminding all of us that we must redouble our efforts to focus on peace and a decent life for all on a sustainable planet. That will take collective recognition of the fact that what happens in one corner of the world can affect those in other corners, too.